Title: From Mercy Otis Warren to Abigail Smith Adams, 9 January 1810
From: Warren, Mercy Otis
To: Adams, Abigail Smith



Plymouth Ms. January 9th; 1810.

I never received a Letter from my dear Mrs. Adams but that an emotion was awakened which is not felt in every epistolary intercourse.—When I saw her signature under date of Decr. 31st: my heart glowed with the same affection which had long been cherished in my bosom, towards one I had loved and placed confidence in, without a suspicion, that the regard was not mutual.—
You assure me that there still “exist the seeds of ancient friendship in your bosom,”—which you intimate, were there implanted both by education and sentiment.—The seeds of friendship towards you, have never been eradicated from my breast.—I have nurtured and cherished the heavenly plant through every period of my existence, and still hope its influences may be reciprocated between us to the last moment of our lives.—Painful has it been to me, to see any languor, or doubt, from any circumstance, that should dry up your fountain of ink  when the grief-torn bosom of your aged friend, was weeping the blow that cut in sunder a union, which, when reflecting on the long lent blessings through protracted life, seemed, for a time, to have seperated me from all the world besides; and left me to contemplate, only, what I had lost.—You and Mr. Adams must still revere the memory of a character, adorned with the principles of patriotism, the virtues of Christianity, and benevolence, and a thousand instances of personal friendship towards Mr Adams and yourself;—to which, numerous letters from Mr Adams, bear strong testimony.—
How was it possible at such a time, for Mrs. Adams to be silent?—Could a difference in political opinion, at certain periods, or imaginary injuries which exist only in mis-apprehension or mis-construction, close up the sympathies of a mind capable of consoling both, from the principles of Philosophy & Christianity? If I know my own heart, and I think I do in this instance, all minor considerations would have been annihilated, and had our situations been exchanged, I should have flown to Mrs. Adams with the balsam of friendship in my bosom, and every expression that truth and sincerity could dictate, to sooth the soul of one I had ever loved and esteemed.—
Deeply wounded, as you know my heart must have been, by the privation of life to so worthy and invaluable a companion, you could not but have a tear to bestow; and your piety, must have suggested, that the aids of friendship, as well as religion, are necessary, to lift the mind above the severest stroke that time could inflict.—You may be able to justify this neglect, to yourself, from the conflicting passions of the human heart.
I am fully sensible, that, standing as we do, on the borders of eternity, every tumultuous passion should be hushed, and our minds prepared for that state of peace, which we both hope to enjoy with the great family of the Redeemer. This consideration disposes me to forgive all injuries, whether from friends or foes.—Forgiveness of injuries is one of the first articles of the Christian Code.—Not conscious of injuring any one, I hope I can with great sincerity say, “Lord, forgive my trespasses as I forgive them who have trespassed against me.”—
You observe that you was hurt by my silence, and that not one solitary line of retraction appeared in reply to Mr Adams’s unkind & cruel Letters to his aged friend.—I was so wounded by the style, manner, misapprehension, and mis-constructions, contained in the Letters of my former friend, that I thought it impossible to write any thing that could be acceptable to him, without prostrating my own character, by inconsistencies and a contradiction of myself.—But I paid all due attention to the contents of those Letters.—I endeavoured to weigh them and myself, in the balance of truth, and immediately replied to the interrogatories, and accusations contained in them, as they came to hand from your respected friend, who, I thought was also mine, until I received Letters, couched in such terms, as I could scarcely think possible, were dictated by a man, who, for so many years had been acquainted with myself and my habits.—These replies and observations are, for reasons perfectly justifiable to myself own mind, locked up in my Escrutoir, for the present, with the original Letters of Mr Adams.—Perhaps, they may both lay in oblivion forever—perhaps not—this must depend on circumstances.—
You will permit me, Madam, to add, that your education in principles of the Christian belief—your constant habits of conformity thereto—have ever led you to forgive, even your enemies,—and certainly, then you must revolt from indelicacy and rudeness, not to be submitted to, only from difference of sex; and which, a mind so pure, so delicate as Mrs. Adams’s, would have been shocked at, had she have seen the communications of Mr. Adams, as sent to Mrs. Warren.—My age—my sex—my standing in society, should have secured the wife of Mr Adams’s former friend and correspondent, from the indecencies contained in ten Letters from Mr. Adams.—
You have mentioned, that you have been much affected at the receipt of a Letter from a friend at Cambridge who had recently visited me.—Dr. Waterhouse—a Gentleman of education—of sense—and of some merit in his profession,—yet, from a fading memory, or an officious friendship, united with his usual ardour, has misrepresented a conversation detailed to you in his Letter.—
With every desire to meet and reciprocate with you, former friendship,—which its former ardor exhibited, permit me to detail the conversation with Dr. Waterhouse, as applying to your family.—After some general conversation on the times—on a late History of the American Revolution,—and on Mr. Adams’s abilities and integrity, which have not been impeached by the historian,—the Doctor asked me, if I had any evidence that Mr Adams had expressed any dislike to the part of the History relative to him?—With my usual frankness, I replied that I had,—but, if he was offended, I had abundantly more reason to be offended with him—yet, I felt myself disposed to forgive injuries, and still respected Mr. Adams’s talents;—and as the Doctor had informed me he was going to spend an evening at your house—I told him if they enquired after me, he might present my love to both Mr & Mrs. Adams.
Thus, I have literally repeated the sum of the conversation—I made use of no adulatory expressions—this I despise—and of this, I am certain, that I said nothing on which any one could presume that I had any conviction that I had mis-represented Mr Adams.—The Doctor however, ought to have been extremely guarded in his expressions, especially in writing, when he ought to have known, he involved private, public, and historical character.—Dr Waterhouse is generally incorrect—generally officious—and if he said what is detailed in your letter, it is full proof of my assertion.—
Our correspondence has been long suspended, but at no moment has affection been obliterated from my heart—a personal interview with Mrs. Adams would delight my mind—but there is little probability that we shall meet again in this evanescent state.—May we stand prepared to renew our amities where all is harmony, and truth, and love.—
I am, my dear madam, truly / Yours affectionately—
Mercy Warren